22 Ill. App. 3d 737 (1974)
317 N.E.2d 595
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
LARRY FELDER et al., Defendants-Appellants.
No. 58779.
Illinois Appellate Court  First District (1st Division).
September 3, 1974.
Modified opinion upon denial of rehearing September 27, 1974.
*738 Paul Bradley and Kenneth L. Jones, both of State Appellate Defender's Office, of Chicago, for appellants.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Roger L. Horwitz, Assistant State's Attorney, of counsel), for the People.
Abstract of Decision.
Judgments affirmed as modified.